Title: To Alexander Hamilton from Marquis de Lafayette, 23 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


Richmond May 23d 1781
My dear Hamilton
I have Been long Complaining that I had Nothing to do and want of employment was an objection I had to my going to the Southward. But for the present, my dear friend, my Complaint is quite of an opposite nature, and I have so many Arrangements to make, so many difficulties to Combat, so many Ennemies to deal with that I am just that much of a general as will make me an Historian of misfortunes, and nail my name upon the Ruins of what good folks are pleased to Call the army of Virginia.
There is an Age past since I heard from you. I acknowledge that on my part I have not written so often as I ought to have done. But you will excuse this Silence in favor of my very Embarassing Circumstances. However remote you may be from your former post of an Aid de Camp to the Commander in chief, I am sure you are Nevertheless acquainted with every transaction at Head Quarters. My letters have served to your information, and I shall consequently abstain from Repetitions.
Our forced march saved Richmond; Phillips was going down, and thus far I was very Happy. Phillips Return, his landing at Brandon South Side of James River and the Unmolested journey of Lord Cornwallis through North Carolina made me Apprehensive of the Storm that was gathering. I advanced towar⟨ds⟩ Petersburg and intended to have established a Comm⟨unication⟩ upon James and Appamatox Rivers. Had Phillips marched to Hallifax I was determined to follow him, and should have Risked every thing Rather than to omit making a diversion in favor of Greene. But that Army took possession of petersburg and obliged me to stick to this Side of the River from whence Reinforcements are expected. Both Armies have formed their jonction, and must consist of Between 4 and 5000 men. We have 900 Continentals; their Infantry is near five to one; their Cavalry ten to one; our Militia are not numerous, come without arms, and are not used to war. Government wants energy, and there is nothing to enforce the laws. General Greene has directed me to take Command in this state, and I must tell By the way that his letter is very polite and affectionate. It then Became my duty to arrange the departments which I found in the greatest Confusion and Relaxation. Nothing can Be obtained and yet expenses were enormous. The Baron and the few new levies he Could Collect are ordered to South Carolina. I am glad he goes as the hatred of the Virginians to him was truly hurtfull to the service. Is it not strange that Gnl Waine’s detachment Cannot be heard of? They are to go to Carolina, But should I want them for a few days I am at liberty to keep them; this permission I will improve so as to receive one Blow that, Being Beat, I may at least Be Beat with some decency. There are accounts that make Lord Cornwallis very strong, others make him very weak. In this Country there is no getting good intelligences.
I Request you will write me if you approve of my Conduct. The Command of the waters, the Superiority in Cavalry, and the great disproportion of forces, gave the Ennemy such advantages that I durst not venture out and listen to my fondness for enterprise. To speak truth I was afraid of myself as much as of the Ennemy. Independance has rendered me the more cautious, as I know my own warmth; But if the Pennsylvanians Come, Lord Cornwallis shall pay some thing for his victory
I wish a Reinforcement of light infantry to recruit the Bataillons or a detachment under Gl Huntington was sent to me. I wish Laurens or Sheldon was immediately dispatched with their horse. Come here, my dear friend, and command our artillery in Virginia. I want your advice and your exertions. If you grant my request you will vastly oblige   Your friend
Lafayette
My respects to your lady.
